Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.

Claims 1-5 and 20-31 are pending. 

Priority
Applicant’ claim priority to provisional application 62/255,094, filed November 13, 2015 and 62/172,277, filed June 8, 2015, is acknowledged.  

Specification
The substitute sequence listing filed on January 13, 2021 has been entered. 

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey I. Auerbach on April 15, 2021.

In the specification:
Page 52, paragraph [00113], “(SEQ ID NO:7570)” has been changed to -- (SEQ ID NO: 57) -- 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The instant application was refiled with correction of sequence listing.  The claims are allowable because the prior art neither teaches nor suggests the lymphocyte activation Gene 3 (LAG-3) binding molecule as set forth in claims 1-5 and 20-31.  Therefore, the claims have again been found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5 and 20-31 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHUONG HUYNH/Primary Examiner, Art Unit 1644